Citation Nr: 1806027	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-13 324	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for right shoulder disability. 

2.  Entitlement to an increased rating for acquired claw foot with hammer toes, status post resection of a left heel spur, Achilles tendon lengthening and plantar fascial release.

3.  Entitlement to an increased rating for right foot strain.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from August 1981 to September 1992, from August 1997 to May 1998, from September 2001 to September 2007, and from September 2007 to August 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran for withdrawal of the increased evaluation for the right shoulder.

2.  In January 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran for withdrawal of the increased evaluations for the feet.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
LANA K. JENG
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


